       3:10-cr-00183-JFA        Date Filed 01/22/21       Entry Number 97        Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA

UNITED STATES OF AMERICA                )                      CR No.: 3:10-183-JFA
                                        )
v.                                      )                       MEMORANDUM
                                        )                      OPINION AND ORDER
ROBERT POPE                             )
_______________________________________ )

       This matter is before the court on the defendant’s pro se1 motion for relief pursuant

to Section 404(b) of the First Step Act of 2018 (ECF No. 83).

       The government and the defense counsel jointly request that the court amend the

defendant’s sentence from 240 months to 140 months, and the defendant consents to such

reduction (ECF No. 96).

       The government submits that the defendant is entitled to relief under the First Step

Act and United States v. Gravatt, 953 F.3d 258 (4th Cir. 2020). A review of the defendant’s

Presentence Report (PSR) (ECF No. 48) reveals that a 1:1 application of crack cocaine would

give the defendant a new guideline sentencing range of 140 to 175 months. As a result of

the government’s concession, the defendant has agreed not to challenge his sentence on any

other basis to include challenging his § 851 enhancements.

       This court has reviewed the § 3553(a) factors stated by this court at the original

sentencing and in the PSR, and finds the parties’ request appropriate. For the reasons which

follow, the defendant’s motion is granted (ECF No. 83).


       1
         Although the defendant filed his motion pro se, Assistant Federal Public Defender Kathy Evatt
has made an appearance as counsel for the defendant.

                                                  1
       3:10-cr-00183-JFA           Date Filed 01/22/21       Entry Number 97          Page 2 of 7




        The First Step Act of 2018 was signed into law on December 21, 2018.2 One of the

changes in the Act relates to the Fair Sentencing Act of 20103 which, among other things,

reduced statutory penalties for cocaine base (“crack”) offenses.4 Specifically, § 404 of the

First Step Act retroactively applies the reduced penalties under the Fair Sentencing Act to

“covered offenses” committed before August 3, 2010.

        The court that imposed a sentence for a covered offense may on its own or on a

motion of the defendant, the Director of the Bureau of Prisons, or the attorney for the

government, impose a reduced sentence as if the Fair Sentencing Act of 2010 were in effect

at the time the covered offense was committed. A court may not entertain a motion to reduce

a sentence if the sentence was previously imposed or reduced in accordance with the

amendments made by the Fair Sentencing Act of 2010 or if a previous motion to reduce the

sentence was denied after a complete review of the motion on the merits. Finally, nothing

in the Act shall be construed to require a court to reduce any sentence based on the Act’s

retroactive application of the Fair Sentencing Act of 2010.




        2
            Pub. L. 115-015 (S. 756), 132 Stat. 015 (enacted Dec. 21, 2018).
        3
            Pub. L. 111-220; 124 Stat. 2372 (2010).
        4
           Effective August 3, 2010, the Fair Sentencing Act reduced the amount of cocaine base needed to
trigger certain statutory minimum and maximum sentences. See 21 U.S.C. § 841(b)(1)(A)(iii) (raising from
50 to 280 grams the amount of cocaine base needed to trigger statutory range of 10 years to life in prison);
21 U.S.C. § 841(b)(1)(B)(iii) (raising from 5 to 28 grams the amount of cocaine base needed to trigger
statutory range of 5 to 40 years in prison).

                                                      2
       3:10-cr-00183-JFA         Date Filed 01/22/21        Entry Number 97         Page 3 of 7




                                         I. BACKGROUND

        The defendant pleaded guilty in February 2011 to conspiring to possess with intent

to distribute 5 kilograms or more of cocaine and 50 grams or more of cocaine base in

violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(A). The offense concluded on March 31,

2009. The government filed an Information notifying the defendant that he was subject to

enhanced penalties pursuant to 21 U.S.C. § 851.

        The PSR determined the defendant’s base offense level was 33, with a criminal

history category of V. On June 30, 2011, this court granted a variance pursuant to 18 U.S.C.

§ 3553(a) to address the cocaine/crack cocaine disparity and ultimately sentenced the

defendant to 240 months imprisonment (the statutory mandatory minimum), with a 10-year

term of supervised release.

        The defendant has received credit for time served since July 14, 2010.

        The PSR noted that granting a variance to account for a 1:1 crack to cocaine ratio

would reduce the defendant’s otherwise calculated guideline range to 140 to 175 months.

The government recommends that the court reduce the defendant’s sentence from 240 to 140

months.

        As it is clear that the defendant was convicted of a covered offense,5 and the

government concedes that the defendant is eligible for a reduction, this court will proceed

to determine the question of whether an adjustment to the defendant’s sentence is appropriate


        5
          In United States v. Gravatt, 953 F.3d 258 (4th Cir. 2020), the Fourth Circuit clarified what
constitutes a “covered” offense, and made clear that a defendant in a “dual drugs” (i.e., powder and crack
cocaine) case is eligible to file a First Step Act motion because one of the offenses of conviction was a
“covered” offense under the First Step Act.

                                                    3
      3:10-cr-00183-JFA       Date Filed 01/22/21      Entry Number 97       Page 4 of 7




in this case.

       It does not automatically follow, however, that the sentence must be reduced. Indeed,

the First Step Act indicates, in two different sections, that any relief awarded is discretionary

with the sentencing court. Under § 404(b) of the First Step Act, the court “may,” but is not

required to, grant statutory relief. The discretionary nature of the relief is further emphasized

in § 404(c) of the First Step Act. Building on the “may” language in § 404(b), this section

provides that “nothing in the section is to be construed to require a court to reduce any

sentence” under the Act.

                                      II. DISCUSSION

       Once the court has determined the new statutory range under the Fair Sentencing Act

and the new guideline, it may then consider the statutory factors under 18 U.S.C. § 3553(a)

and any post sentencing conduct to impose a sentence which is sufficient, but not greater than

necessary by considering, in part:

       [T]he nature and circumstances of the offense and the history and
       characteristics of the defendant; the need for the sentence imposed . . . to
       reflect the seriousness of the offense, to promote respect for the law, to
       provide just punishment for the offense; to afford adequate deterrence to
       criminal conduct; to protect the public from further crimes of the defendant;
       . . . the kinds of sentences available . . . and the sentencing range establish[ed]
       for the . . . offense committed . . . as set forth in the [G]uidelines[.]

18 U.S.C. § 3553(a).




                                               4
      3:10-cr-00183-JFA       Date Filed 01/22/21    Entry Number 97       Page 5 of 7




       Addressing the § 3553 factors, the court finds the following:

       1. Nature and Circumstances of the Offenses

       The defendant pleaded guilty to conspiracy to posses with intent to distribute and

distribution of 5 kilograms or more of cocaine or 50 grams or more of cocaine base. He was

held accountable for 191,489.2 kilograms of marijuana for the purpose of establishing his

base offense level.

       2. History and Characteristics of the Defendant

       The defendant has three prior felony drug convictions set out in the PSR. In his pro se

motion, the defendant contends that he is factually innocent of his sentence enhancement

under 21 U.S.C. § 851 in light of United States v. Simmons, 649 F.3d 237 (4th Cir. 2011).

However, because the defendant has agreed not to challenge his sentence on this issue, the

court will not address this matter.

       Regarding history and characteristics of the defendant, the court adopts the undisputed

facts contained in the PSR from the defendant’s original sentencing.

       3. Post-Sentencing Conduct

       Neither the government, nor the defendant have provided any information with regard

to the defendant’s post-sentencing conduct.

       4. Seriousness of Crimes

       The court regards the defendant’s crime as serious, fully supportive of a significant

sentence.


       5. Whether the Sentence Promotes Respect for the Law and Just Punishment for the

                                              5
         3:10-cr-00183-JFA     Date Filed 01/22/21    Entry Number 97       Page 6 of 7




                Offenses

         The court finds a significant sentence is necessary to promote respect for the law and

just punishment.

         6. Whether the Sentence Affords and Adequate Deterrence to Criminal Conduct

         The court finds that a significant sentence is necessary to provide both general and

specific deterrence.

         7. Whether the Sentence Protects the Public from Further Crimes of the Defendant

         The court finds that a significant sentence is necessary to protect the public from

further crimes of the defendant.

                                     IV. CONCLUSION

         In light of the foregoing, this court has concluded that a sentence of 140 months is

appropriate in this case. Having calculated and considered the advisory sentencing

guidelines, the relevant statutory sentencing factors under 18 U.S.C. § 3553(a), the recently

adopted provisions of the First Step Act, and the full record in this matter, it is the judgment

of the court that the defendant, Robert Pope, is hereby committed to the custody of the

Bureau of Prisons for a period of 140 months.

         The court finds this sentence sufficient, but not greater than necessary when

considering all of the factors under § 3553(a).

         The defendant’s term of supervised release remains at 10 years, and all of the

mandatory and special conditions of supervised release and the original judgment remain in

place.


                                               6
     3:10-cr-00183-JFA      Date Filed 01/22/21     Entry Number 97     Page 7 of 7




      Accordingly, the defendant’s motion (ECF No. 83) is granted as set out in this order.

      IT IS SO ORDERED.


January 22, 2021                                  Joseph F. Anderson, Jr.
Columbia, South Carolina                          United States District Judge




                                            7
